
      
        DEPARTMENT OF THE INTERIOR 
        Fish and Wildlife Service 
        50 CFR Part 17 
        RIN 1018-AF81 
        Endangered and Threatened Wildlife and Plants; Reopening of Comment Period and Notice of Public Hearing on Proposed Rule To List the Santa Barbara County Distinct Population of the California Tiger Salamander as Endangered 
        
          AGENCY:
          Fish and Wildlife Service, Interior. 
        
        
          ACTION:
          Proposed rule; reopening of comment period and notice of public hearing. 
        
        
          SUMMARY:
          The U.S. Fish and Wildlife Service (Service) gives notice of a public hearing on the proposed rule to list the Santa Barbara distinct population of the California tiger salamander. In addition, the comment period which originally closed on March 20, 2000, will be reopened. The new comment period and hearing will allow all interested parties to submit oral or written comments on the proposal. 
        
        
          DATES:
          The comment period for this proposal now closes on May 4, 2000. Any comments received by the closing date will be considered in the final decision on this proposal. The public hearing will be held from 6:00 p.m. until 8:00 p.m. on April 20, 2000, in Santa Maria, California. 
        
        
          ADDRESSES:
          The public hearing will be held at the Santa Maria Inn, 801 South Broadway, Santa Maria, California. Written comments and materials should be sent to Diane Noda, Field Supervisor, U.S. Fish and Wildlife Service, Ventura Fish and Wildlife Office, 2493 Portola Road, Suite B, Ventura, California 93003. Comments and materials received will be available for public inspection, by appointment, during normal business hours at the above Service address. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Carl Benz, at the above Ventura, California address, phone 805-644-1766, facsimile 805-644-3958. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Background 

        On January 19, 2000, the Fish and Wildlife Service (Service) published a notice in the Federal Register (65 FR 3110) proposing to list the Santa Barbara County distinct vertebrate population segment of the California tiger salamander, Ambystoma californiense, as endangered pursuant to the Endangered Species Act (Act) of 1973, as amended (Act). An emergency rule listing the population was published concurrently in the same issue of the Federal Register. The Santa Barbara County population segment of the California tiger salamander is endemic to low elevation (typically below 300 meters (1,000 feet)) vernal pools and seasonal ponds and the surrounding grasslands, oak woodlands, and coastal scrub of Santa Barbara County, California; and is imperiled primarily by habitat loss from conversion of natural habitat to intensive agriculture and urban development, habitat fragmentation, and agricultural contaminants. 
        Section 4(b)(5)(E) of the Act (16 U.S.C. 1531 et seq.), requires that a public hearing be held if it is requested within 45 days of the publication of a proposed rule. In response to three such requests, the Service will hold a public hearing on the date and at address described in the DATES and ADDRESSES sections above. 

        Anyone wishing to make an oral statement for the record is encouraged to provide a written copy of their statement and present it to the Service at the hearing. In the event there is a large attendance, the time allotted for oral statements may be limited. Oral and written statements receive equal consideration. There are no limits to the length of written comments presented at the hearing or mailed to the Service. Legal notices announcing the date, time, and location of the hearing will be published in newspapers concurrently with the Federal Register notice. 
        Comments from the public regarding the accuracy of this proposed rule are sought, especially regarding: 
        (1) Biological, commercial trade, or other relevant data concerning any threat (or lack thereof) to the species listed above; 
        (2) The location of any additional populations of the species and the reasons why any habitat should or should not be determined to be critical habitat as provided by section 4 of the Act; 
        (3) Additional information concerning the range, distribution, and population sizes of the species; and 
        (4) Current or planned activities in the subject area and their possible impacts on the species. 

        Reopening of the comment period will enable the Service to respond to the request for a public hearing on the proposed action. The comment period on this proposal now closes on May 4, 2000. Written comments should be submitted to the Service office listed in the ADDRESSES section. 
        
          Author: The primary author of this notice is Carl Benz (see ADDRESSES). 
        
          Authority:
          The authority for this action is the Endangered Species Act of 1973, as amended (16 U.S.C. 1531-1544). 
        
        
          Elizabeth H. Stevens,
          Acting Manager—California/Nevada Operations Office. 
        
      
      [FR Doc. 00-7169 Filed 3-23-00; 8:45 am] 
      BILLING CODE 4310-55-P 
    
  